Citation Nr: 1456446	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 1980 and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2014).  






REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Veteran's claims are being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing that the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  

In this case, the service treatment records for both periods of service are incomplete, however, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service treatment for hearing related problems.  Specifically, on VA discharge examination in June 1980 during the Veteran's first period of active duty service, right ear hearing loss for VA purposes was demonstrated.  In the notes section of the discharge examination report, the examiner indicated the following:  "audiometer the same as when he joined service." Moreover, service treatment records during the Veteran's second period of service show that he was found to be physically qualified for active duty in December 1990.   The records also show treatment for hearing related problems and a diagnosis of bilateral high frequency hearing loss in March 1991.  




Following a review of the claims file, a July 2011 VA examiner concluded that it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to the Veteran's active service.  

With respect to the right ear, the Board finds that although the service discharge examination report in 1980 contains a notation that the audiometer is the same as on entrance to service, it is unclear as to what exactly the examiner was referencing in this statement.  Moreover, a report of an examination at the time of the Veteran's entrance into his first period of service is not available.  Thus, the Board finds that there is no medical evidence that clearly and unmistakably shows that the Veteran's right ear hearing loss existed prior to his first period of service.  Therefore, the Veteran is presumed to have been in sound medical condition at the time of his entrance into his first period of service. See 38 U.S.C.A. § 1111, VAOPGCPREC3-2003 (July 16, 2003).

The evidence in this case shows that the Veteran is definitively diagnosed as having right ear hearing loss during his first period of active duty service and as having bilateral hearing loss during his second period of active duty service.  The Veteran also reports having ongoing tinnitus.  The July 2011 VA examiner has related the Veteran's bilateral hearing loss and tinnitus to his active service.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  









ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


